Citation Nr: 1419871	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  09-41 974A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for rheumatoid arthritis.

2.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for degenerative joint disease of the left knee, to include as secondary to the service-connected right knee injury.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and B.G.


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to December 1975 and again from April 1976 to April 1979.  

This matter was originally before the Board of Veterans Appeals' (Board) on appeal from an April 2009 rating decision of the Louisville, Kentucky Department of Veterans Affairs (VA) Regional Office (RO).  

In May 2012, the Veteran appeared at a hearing via live videoconference before the undersigned Acting Veterans Law Judge (AVLJ).  A transcript of this proceeding has been associated with the claims file.

The Board notes that, in addition to the paper claims file, there are two separate paperless claims files associated with the Veteran's claims, a Virtual VA file and a Veterans Benefits Management System (VBMS) file.  A review of the documents in Virtual VA reveals VA outpatient treatment records dated from July 2011 to February 2012.  A review of the documents in VBMS reveals VA outpatient treatment records dated from October 2006 through March 2013. The remainder of the documents in Virtual VA and VBMS are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

The issue of entitlement to service connection for degenerative joint disease of the left knee, having been reopened, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  An unappealed October 1980 rating decision denied the Veteran's claim for service connection for rheumatoid arthritis.  

2.  Evidence received since the October 1980 RO decision is cumulative or redundant and, therefore, does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for rheumatoid arthritis.  

3.  An unappealed May 2007 rating decision denied the Veteran's claim for service connection for degenerative joint disease of the left knee, to include as secondary to the service-connected right knee injury.  

4.  Evidence received since the May 2007 RO decision is neither cumulative nor redundant and, therefore, does raise a reasonable possibility of substantiating the claim of entitlement to service connection for degenerative joint disease of the left knee.  


CONCLUSIONS OF LAW

1.  The October 1980 rating decision, denying service connection for rheumatoid arthritis, is final.  See 38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.104, 20.204, 20.302, 20.1103 (2013).

2.  New and material evidence has not been received to reopen the claim for service connection for rheumatoid arthritis.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.156, 20.1105 (2013). 

3.  The May 2007 rating decision, denying service connection for degenerative joint disease of the left knee, to include as secondary to the service-connected right knee injury, is final.  See 38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.104, 20.204, 20.302, 20.1103 (2013).

4.  New and material evidence has been received to reopen the claim for service connection for degenerative joint disease of the left knee, to include as secondary to the service-connected right knee injury.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.156, 20.1105 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

The Veterans Claims Assistance Act (VCAA), codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2013).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2013).

The United States Court of Appeals for Veterans Claims (Court) held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to the extent possible the VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119- 20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

VA has a duty under the VCAA to notify a claimant and any designated representative of the information and evidence needed to substantiate a claim.  In this regard, a January 2009 letter to the Veteran from the RO specifically notified him of the substance of the VCAA, including what constitutes "new" and "material" evidence to reopen a previously denied claim for service connection.  This letter provided the Veteran notice of the basis for the previous denial of the claim for service connection for rheumatoid arthritis (i.e., the evidence did not show that the Veteran had a currently diagnosed condition) and degenerative joint disease of the left knee, to include as secondary to the service-connected right knee injury (i.e. the evidence did not show that the Veteran had an in-service incurrence or injury and the more probative evidence of record found that there was not a nexus between the left knee condition and the service-connected right knee condition).  The failure to provide this notice prior to the adjudication of a veteran's claim generally constitutes prejudicial error by VA.  See Kent v. Nicholson, 20 Vet. App. 1, 10 (2006).  Significantly, the January 2009 letter from the RO also provided notice consistent with the requirements in Kent.  

In addition, the January 2009 letter, as well as a November 2009 statement of the case (SOC) and March 2012 supplemental statement of the case (SSOC), noted the types of evidence necessary to substantiate his claims, and the division of responsibility between the Veteran and VA for obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b), VA essentially satisfied the notification requirements of the VCAA by way of this correspondence by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claims; (2) informing the Veteran about the information and evidence that VA would seek to obtain; and (3) informing the Veteran about the information and evidence that he was expected to provide.  38 C.F.R. § 3.159(b) (2013).

Additionally, where the claim involves entitlement to service connection, the United States Court of Appeals for Veterans Claims (Court) has held that the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all the elements of a claim for service connection, to specifically include notice that a disability rating and an effective date will be assigned if service connection is awarded.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Such notice was provided to the Veteran in the January 2009 letter.  After the Veteran was afforded opportunity to respond to the notice identified above, the November 2009 SOC and March 2012 SSOC, respectively reflect readjudication of the claims on appeal.

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  

With regard to the duty to assist, the Veteran's service treatment records, private treatment records, and VA medical records have been obtained.  The duty to assist also includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, VA medical records and relevant Social Security Administration  (SSA) records. 38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317, 1321-23 (Fed. Cir. 2010).  The Board notes that the Veteran's SSA records have been obtained and associated with the claims file.

With regard to the rheumatoid arthritis issue, the Board notes that the Veteran has not been afforded a VA examination with respect to his current claim.  However, VA need not conduct an examination with respect to a claim to reopen as the duty does not arise until new and material evidence has been submitted.  

There is no indication in the record that additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (2007); see also Dingess/Hartman, 19 Vet. App. at 486.

The Veteran has also been afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires the hearing officer who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the presiding AVLJ identified the issues to the Veteran and allowed the Veteran's representative to ask questions aimed at identifying whether the Veteran met the criteria to reopen previously denied claims and the claimant volunteered his subjective symptoms, theories of entitlement, and employment history during the period under consideration.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim on appeal and the Veteran provided testimony relevant to those elements.  As such, the Board finds that there is no prejudice in deciding the claim at this time and no further action pursuant to Bryant is necessary.

In adjudicating the claims below, the Board has reviewed all of the evidence in the Veteran's claims file including those found in Virtual VA and VBMS.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims files shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Legal Criteria

In general, rating decisions that are not timely appealed are final and binding based on the evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.1103.  A claim which has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108 (West 2002), which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

A VA adjudicator must follow a two-step process in evaluating previously denied claims.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, then the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all of the evidence, both new and old, after ensuring that VA's statutory duty to assist the claimant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108; Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

For the limited purpose of determining whether new and material evidence has been submitted, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court held that when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.

Analysis

1. Rheumatoid Arthritis

The Veteran contends that he was diagnosed with rheumatoid arthritis in military service and has subsequently carried that diagnosis and continued to suffer from symptoms to present.  In particular, the Veteran has provided statements as well as testified at his May 2012 Board hearing that he has been administered laboratory testing which has revealed a positive rheumatoid factor and that such findings indicate that he has rheumatoid arthritis.

A review of the Veteran's service treatment records shows that he was found to have an impression of rheumatoid arthritis, but no formal diagnosis was ever made.  In May 1978 and June 1978, the Veteran was administered laboratory testing which found that he tested positive for a rheumatoid factor.  However, upon x-ray examination, there was no evidence of rheumatoid arthritis found.  As such, a diagnosis could not be rendered because, although he tested positive for the rheumatoid factor, there was no confirmation of such via x-ray evidence.  In August 1978, a doctor provided that the Veteran had "probable" rheumatoid arthritis, although not a diagnosis, because of his numerous complaints of pain related to his right knee and left wrist.  However, in September 1978, it was found that the Veteran did not have rheumatoid arthritis and, rather, had a diagnosis of traumatic arthritis of the left wrist.  In October 1978, it was again found that the Veteran's rheumatoid factor was positive.  However, no x-ray evidence of rheumatoid arthritis was provided and no definitive diagnosis was made.  An additional October 1978 profile showed that the Veteran was restricted from duty due to rheumatoid arthritis.  Although the profile was signed by a doctor, there was no information provided as to how the diagnosis was made or if it was definitive or merely provisional.  In November 1978, it was noted that the doctor was unable to diagnose rheumatoid arthritis based upon current findings.  In December 1978, the Veteran was seen and it was noted that there were no objective findings upon examination of the joints.  The Veteran's January 1979 separation examination notes rheumatoid arthritis of the right knee and left wrist, but there was no information provided as to how the diagnosis was made, if it was definitive or merely provisional, or merely a transcription of previous subjective history without diagnosis.

The Veteran was administered a VA examination in September 1979.  Laboratory testing revealed that the Veteran tested positive for rheumatoid factor.  However, x-rays of all of the Veteran's major joint systems were normal and did not show evidence of rheumatoid arthritis.  The Veteran was diagnosed with history of injury to the left wrist, rheumatoid arthritis not found, and normal general medical examination.

A review of the Veteran's VA outpatient treatment records show that he has been evaluated for rheumatoid arthritis on a number of occasions.  In records dated July 1980 to August 1980, reflecting an in-patient hospital stay, the doctor found based upon a negative finding of rheumatoid factor on laboratory testing and the absence of a showing of such via x-ray evidence, that the Veteran did not have rheumatoid arthritis.  In September 1997, the Veteran was administered laboratory testing and x-rays, part of which was to rule out rheumatoid arthritis for complaints of continuing right knee pain.  Both the laboratory results and x-rays were negative for any indication of rheumatoid arthritis.  In May 2007, the Veteran was found to have possible inflammatory arthritis due to pain in his left wrist and right knee as well as the fact that the Veteran alleged he had rheumatoid arthritis.  The Veteran was referred to a rheumatologist.  In June 2007, the Veteran was administered a bone scan to rule out rheumatoid arthritis.  No evidence of rheumatoid arthritis was noted.  In February 2008, the Veteran was administered laboratory testing which was negative for evidence of a rheumatoid factor.  

A review of the Veteran's SSA records does not real any additional evidence relating to complaints or diagnoses of rheumatoid arthritis other than duplicates of records that have already been discussed above.  A review of the Veteran's private treatment records is also negative for any discussion of complaints or diagnoses of rheumatoid arthritis.

In a September 1979 rating decision, the RO denied entitlement to service connection for rheumatoid arthritis.  The Veteran filed a notice of disagreement in February 1980 and was provided with a SOC in March 1980.  The Veteran perfected his substantive appeal with the timely submission of a VA Form 9 in March 1980.  In May 1980, the Board issued a decision in which it denied the Veteran's claim.  The Veteran then submitted additional medical evidence and requested that his claim be reconsidered by the RO in July 1980.  In an October 1980 rating decision, the RO denied entitlement to service connection for rheumatoid arthritis.  The Veteran was notified of this decision on November 25 1980.   The evidence at that time consisted of service treatment records, a September 1979 VA examination, and VA treatment records dated from July to August 1980, and the Veteran's statements.  Service treatment records showed a positive rheumatoid factor and various provisional diagnoses of rheumatoid arthritis, but no x-ray evidence or definitive diagnosis of rheumatoid arthritis.  The September 1979 VA examination showed a positive rheumatoid factor, but negative x-ray findings and the Veteran was not diagnosed with rheumatoid arthritis.  The 1980 VA outpatient treatment records revealed no findings of a rheumatoid factor and negative x-ray findings, thus, the Veteran was not diagnosed with rheumatoid arthritis.  Collectively, the evidence at the time of adjudication showed no current diagnosis of rheumatoid arthritis.

The Veteran submitted a claim to reopen the previously denied claim for service connection for rheumatoid arthritis in October 2008.  Because the basis of the prior final denial in October 1980 was that the evidence failed to show that the Veteran had a currently diagnosed disability, in this case, the new and material must tend to show that rheumatoid arthritis has been currently diagnosed.

There was no notice of disagreement or evidence added to the record from the time the Veteran was notified of the rating decision in November 1980 to a year later.  Thus, the October 1980 decision became final.  The evidence added to the record since the October 1980 rating decision was finalized includes VA outpatient treatment records, the Veteran's statements, and testimony from the Veteran's May 2012 Board hearing.  Although the Veteran testified that he has been recently found to have a positive rheumatoid factor, the VA outpatient treatment records show that rheumatoid arthritis has been ruled out on multiple occasions due to negative laboratory testing and negative x-rays.  To date, there is no new evidence showing that the Veteran has been diagnosed with rheumatoid arthritis.

The evidence the Veteran has provided to VA in his current claim to reopen is substantially similar to the evidence the Veteran provided prior to the October 1980  RO decision; it does not relate to crucial unestablished facts necessary to substantiate the claim, as the new evidence shows merely that the Veteran still does not carry a definitive diagnosis of rheumatoid arthritis.  Therefore, there is no new evidence that shows the Veteran's has a current diagnosis of rheumatoid arthritis upon which to base a claim for service connection.

Accordingly, the newly submitted contentions do not provide any new competent evidence that would indicate that the Veteran has a current diagnosis of rheumatoid arthritis.  Rather, the evidence is cumulative and redundant, already received and considered by the RO in its final October 1980 decision.  Since there is no new competent non-redundant evidence that shows the Veteran has a currently diagnosed disability of rheumatoid arthritis, the evidence does not raise a reasonable possibility of substantiating the claim and thus is not material to the Veteran's claim.

Consequently, the Board finds that new and material evidence has not been received since the October 1980 final RO decision and reopening the claim for service connection for rheumatoid arthritis is not warranted.

2.  Left Knee Condition

The Veteran contends that his left knee condition, currently diagnosed as degenerative joint disease, is related to military service.  In the alternative, the Veteran has also claimed that the left knee condition may be related to his service-connected right knee condition, as he has had to overcompensate with his left knee on behalf of his right during motion.  The Veteran testified at his May 2012 Board hearing that his left knee began bothering him in service with complaints of pain and that these symptoms have continued from that time until present.  The Board notes that the Veteran actually filed a claim for a left knee condition in addition to the right knee in 1979.  However, the RO failed to address the left knee condition in the September 1979 rating decision and only evaluated the right knee.

In April 2012, the Veteran submitted a lay statement from a friend in service, B.G., who stated that has known the Veteran since service and that she worked at a military medical clinic when the Veteran was stationed there.  B.G. also testified at the May 2012 Board hearing and stated that she treated the Veteran for bilateral knee pain complaints in service and that she has observed his continued knee pain over the years.

A review of the Veteran's service treatment records revealed that in March 1976, the Veteran was noted as not having any musculoskeletal disabilities.  In September 1978, the Veteran was treated for complaints of a right knee injury related to bumping it in a tank.  There was continued treatment rendered for the right knee during 1978 and early 1979 until the Veteran left service, to include evaluation for possible rheumatoid arthritis.  There was no discussion in the service treatment records regarding treatment for or diagnosis of a left knee condition.

A review of the Veteran's VA outpatient treatment records reveals that he has continued to complain of left knee pain in addition to the right knee since leaving military service and filing a claim for VA compensation in 1979.  A VA examination report dated September 1979 detailed complaints of bilateral knee pain, the right being worse than the left.  The Veteran attributed the pain to an injury in service.  Records in December 1980, September 1981, June 1982, January 1984, and March 1986 all showed complaints of bilateral knee pain, the right being greater than the left.  These discussions involved a provisional diagnosis of Osgood Schlatter for the right knee, but was unclear about onset or whether it was related to the left knee as well.  In March 2003, the Veteran was seen for bilateral knee pain and assessed with osteoarthritis of the bilateral knees.  In May 2003, the Veteran was seen for bilateral knee pain and it was noted that he used a brace.  In November 2003, the Veteran was diagnosed with degenerative joint disease of the bilateral knees, confirmed by x-ray.  In June 2004, the Veteran was seen for pain upon bending in the bilateral knees.  In October 2006, the Veteran was seen for bilateral knee pain and assessed with osteoarthritis.  Since 2007, the Veteran has continued to be treated for his left knee to include injections and the use of a brace.

A review of the Veteran's private treatment records shows that he was treated for bilateral knee pain by Dr. R.C. in 2005 and 2006.  In February 2005, the Veteran was diagnosed with degenerative arthritis of the left knee via a magnetic resonance imaging (MRI) scan.  In October 2006, Dr. R.C. provided an opinion that the Veteran's left knee condition was possibly caused by overcompensation for his right knee condition.  No further rationale was provided and his opinion was not definitive.  In September 2008, Dr. R.C. again provided an opinion that the Veteran's left knee condition was possibly caused by overcompensation for his right knee condition.  No further rationale was provided and his opinion was not definitive.  In March 2011 the Veteran was administered an MRI by Dr. G.R.  In November 2011, Dr. G.R. examined the Veteran and his MRI report and diagnosed him with left knee arthritis and patellar tendonitis.  There was no discussion of relationship of these conditions to the Veteran's right knee or his military service.

A review of the Veteran's SSA records did not real any additional evidence relating to complaints or diagnoses of left knee conditions other than duplicates of records that have already been discussed above.

The Veteran was provided with a VA examination in April 2003.  It was noted that the Veteran complained of left knee pain.  However, the examiner determined that, based upon his clinical presentation and medical history, there was insufficient evidence to warrant a diagnosis.

The Veteran was provided with an additional VA examination in August 2005.  At that examination, the examiner diagnosed the Veteran with degenerative arthritis of the bilateral knees.  He opined, however, that the Veteran's left knee condition was less likely than not related to the right knee condition.  In support, he provided that the Veteran did not begin suffering from a limping disorder due to his right knee until about 1998 according to the medical record and that it takes longer than that time period to develop arthritis in another knee due to a compensating limp.

The Veteran was provided with an additional VA  examination in February 2009.  At this examination, the examiner opined that, while the Veteran has had a history of a painful right knee since military service, he would have to resort to mere speculation regarding the effects of that knee on his left knee.  The examiner did also opine that he believes the Veteran's age to be a contributing cause of the Veteran's current left knee condition.

The Veteran was provided with an additional VA examination in September 2011.  The Veteran was diagnosed with a degenerative meniscus, Osgood Schlatter, and patellar tendonitis of the left knee.  The examiner opined that the Veteran's left knee condition was less likely than not caused by or aggravated by his service-connected right knee condition.  In support, he provided that review of MRIs and medical records did not show that his right knee condition was severe enough to have caused the kind of overcompensation in the left knee that would have led to arthritis.  He also provided that it was more likely that the Veteran's left knee condition was caused by mild to moderate genu varum and Osgood Schlatter that likely dates back to the Veteran's growing teen years.  Additionally, it was provided that aging and physical labor working as a surveyor have also had contributions.  

In a May 2003 rating decision, the RO denied entitlement to service connection for degenerative joint disease of the left knee, to include as secondary to the service-connected right knee injury on the basis that the Veteran did not have a currently diagnosed left knee condition.  The Veteran did not appeal nor submit any additional evidence within a year of his June 2003 notification and the May 2003 became final.  The Veteran then submitted a request to reopen in December 2004.  In a May 2006 rating decision,  the RO granted the petition to reopen on the basis that the Veteran submitted new and material evidence showing that he had a currently diagnosed left knee condition, but denied the claim on the merits for a showing of no in-service incurrence and no nexus to his service-connected right knee condition.   In November 2006, the Veteran requested to have his claim reconsidered.  The RO reconsidered the Veteran's claim in a May 2007 rating decision, but confirmed and continued the May 2006 rating decision on the same bases.  The Veteran was notified of this decision on May 14, 2007.   The evidence at that time consisted of service treatment records, a September 1979 VA examination, VA outpatient treatment records dated to May 2007, private treatment records from a Dr. R.C. dated February 2005 to October 2006, an April 2003 VA examination, an August 2005 VA examination, and the Veteran's statements.  Service treatment records showed no treatment or diagnoses of any left knee condition.  The September 1979 and April 2003 VA examinations showed no currently diagnosed left knee condition, other than noting complaints of pain.  VA outpatient treatment records in 2003, private treatment records from Dr. R.C. in 2005, and the August 2005 VA examination all confirmed a current diagnosis of left knee degenerative joint disease.  However, while Dr. R.C. found that the left knee could possibly be related to the left, the August 2005 VA examiner found more definitively that it could not be based upon the time frame.   While the evidence of record at the time of the May 2007 rating decision did show evidence of a current disability, there was no showing of an in-service incurrence or injury and there was no showing of a nexus of the Veteran's left knee condition to his service-connected right knee condition.

The Veteran submitted a claim to reopen the previously denied claim for service connection for a left knee disorder in October 2008.  Because the basis of the prior final denial in May 2007 was that the evidence failed to show that the Veteran had an in-service incurrence or injury or a nexus to his service-connected right knee condition, in this case, the new and material must tend to show that either there was an in-service incurrence or injury or there is more probative medical evidence establishing a positive nexus to the service-connected right knee condition.

There was no notice of disagreement or evidence added to the record from the time the Veteran was notified of the rating decision in May 2007 to a year later.  Thus the decision became final.  The evidence added to the record since the May 2007 rating decision was finalized includes VA outpatient treatment records, a September 2008 private treatment record from Dr. R.C., March 2011 to November 2011 private treatment records from Dr. G.R., a February 2009 VA examination, a September 2011 VA examination, the Veteran's statements, an April 2012 lay statement from B.G., and testimony from the Veteran's May 2012 Board hearing.  While the VA treatment records and private treatment records from Dr. G.R. showed treatment and diagnoses related to the Veteran's left knee, no opinions were offered regarding etiology or relationship to the right knee.  Although Dr. R.C. submitted a new statement in September 2008, it was essentially the same as the 2006 statement in which he found that the left knee could possibly be related to the right knee, but nothing more definitive.  The Veteran's VA examinations did not offer any findings relating the Veteran's left knee condition to his right knee or military service.  However, B.G. submitted a statement and testified that she had treated the Veteran for a left knee condition while he was in military service.  The Veteran also testified that he had experience left knee pain since service and it has continued until present.  

The Veteran's statements, as well as the statements of B.G., constitute new evidence, as they were not previously considered by the RO. The statements are new because the Veteran had not previously alleged in-service incurrence of a left knee condition or shown any evidence of such as well as not advancing an indication of continuity of symptoms since service.  Further, the statements are material because they support the Veteran's assertions of continuity of left knee complaints since service.  Since the lack of a showing of an in-service incurrence was a part of the basis for the denial of the claim in the last final rating decision, in addition to the lack of a nexus to the service-connected right knee condition, in order to be material, any new evidence must relate to this unestablished fact and/or at least trigger the duty to assist by providing a medical opinion.  See 38 C.F.R. § 3.303 (2013); see also Shade, 24 Vet. App. at 117. 

The Veteran's service treatment records and written statements essentially indicate that his left knee condition was incurred or aggravated during his period of service. Further, the Veteran's written statements indicate that this left knee condition has continued to this day, as he claims to have received treatment since service.  The Board notes that the Veteran is competent to testify as to the severity of the symptomatology associated with his left knee during and after service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Additionally, his statements are presumed credible for the purposes of determining whether new and material evidence has been submitted.  The Board notes that the fact that the Veteran filed a claim for left knee pain in April 1979 upon immediately leaving the military that same month in addition to the fact that he continued to complain of such pain on the September 1979 VA examination as well as subsequent VA outpatient treatment records throughout the 1980s and 2000s, finally culminating in a diagnosed condition in 2003, all lend more credibility to the Veteran's and B.G.'s statements that he was treated for left knee pain in service.  As such, these statements make it more likely that the Veteran did have an in-service incurrence of left knee pain and thus, because of the Veteran's statements regarding continuity of symptoms, his documented complaints of such symptoms throughout the medical record, and his currently diagnosed left knee degenerative joint disease, the low threshold for a VA examination is met.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  In short, the finding of new and material evidence is supported and it also triggers VA's duty to assist by providing a medical opinion.  As new and material evidence has been received, the claim is reopened.  The Veteran's appeal to this extent is allowed.


ORDER

Petition to reopen a claim for entitlement to service connection for rheumatoid arthritis is denied.  

Petition to reopen a claim for entitlement to service connection degenerative joint disease of the left knee, to include as secondary to the service-connected right knee injury is granted.  


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to thoroughly and fairly adjudicate the Veteran's claims.  In particular, the claim must be remanded to afford the RO the opportunity to review evidence submitted since the issuance of the last SSOC as well as to obtain a new VA examination.

First, remand is required to have the AMC review previously unconsidered evidence.  The Veteran submitted private treatment records, dated March 2012, in April 2012.  This evidence was sent to the RO, but had not been considered in the March 2012 SSOC.  A new SSOC was not issued and the April 2012 evidence submission did not have an associated waiver of initial RO consideration. That additional evidence should be reviewed on remand.  38 C.F.R. § 20.1304 (2013).

Second, the Veteran should be afforded an additional VA examination.  Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

In the present case, the Board notes that the record contains February 2009 and September 2011 VA opinions indicating, in effect, that it is unlikely that the Veteran's left knee condition is related to his service-connected right knee.  The Board finds, however, that the opinions are inadequate, inasmuch as there has been no discussion of a possible relationship between the Veteran's left knee disorder to military service directly, particularly in light of recent evidence via B.G.'s statements indicating that the Veteran was seen and treated for left knee pain while in service.  Additionally, as the 2011 VA examiner found that the Veteran's left knee condition was related to more intrinsic factors, such as mild to moderate genu varum and Osgood Schlatter that likely dates back to the Veteran's growing teen years, as well as aging and working as a surveyor post-service, an opinion is necessary to determine whether such conditions actually pre-existed military service and could have been aggravated by such.  As such, a new examination and opinion-based on full review of the record and supported by stated rationale-is needed to fairly resolve the appellant's claims.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012); McLendon, 20 Vet. App. at 83.

Additionally, as above, the most recent VA treatment records that have been associated with the claims file in this case are dated in March 2013 . As this case must be remanded for the above reasons, any recent treatment records, including VA records dated from March 2013, should also be obtained.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for his left knee disorder. After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims file. Appropriate efforts must be made to obtain all available VA treatment records. All attempts to procure records should be documented in the file. If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file. The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow her the opportunity to obtain and submit those records for VA review.

2. After the foregoing development has been completed to the extent possible, arrange to have the Veteran scheduled for VA orthopedic examination.  The entire claims file, to include a complete copy of the REMAND and printed paper copies of all evidence relevant to the examiner's review (if the examiner does not have access to the appellant's electronic (Virtual VA) file), must be made available to the examiner designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented history and assertions.  All indicated tests and studies (to include x-rays, if necessary) should be accomplished (with all results made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should clearly identify all clinical diagnoses affecting the Veteran's left knee.  Then, the examiner is asked to provide an opinion addressing the following questions: 

(1) is it at least as likely as not (50 percent or greater probability) that any currently diagnosed condition involving the left knee that the Veteran now has, had its onset in service or is otherwise related to any injury or event during the Veteran's period of service, to include clinical visits during the military service for the treatment of left knee pain?  

(2)  is it at least as likely as not (50 percent or greater probability) that the Veteran had a pre-existing knee condition prior to entry into military service, to include Osgood Schlatters, and if so, was that condition aggravated beyond its natural progression due to such service?   

In making the assessments in the case, the examiner should take into account the Veteran's testimony, the April 2012 lay statement, and the May 2012 Board testimony to the effect that he sought treatment for left knee pain in service and consider such statements credible for the purpose of the examination.  Please provide the rationale for the opinions expressed.

The basis for each opinion is to be fully explained with a complete discussion of the pertinent (lay and medical) evidence of record and sound medical principles, including the use of any medical literature, which may reasonably illuminate the medical analysis in the study of this case.

3. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2013). In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable.

4. Review the examination report to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

5. After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated. If the claim remains denied, an SSOC must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


